IN THE
                                TENTH COURT OF APPEALS

                                         No. 10-05-00019-CR

BLAIR ARDEN GRAVENS,
                                                                        Appellant
    v.

THE STATE OF TEXAS,
                                                                        Appellee



                           From the Criminal District Court No. 1
                                  Tarrant County, Texas
                                 Trial Court No. 0912663A


                                                ORDER


          Blair Arden Gravens was convicted on two counts of sexual assault of a child

younger than 14 years of age and one count of indecency with a child by contact. The

cases were tried together. Gravens appealed, raising five issues. Two of the issues

involved legal and factual sufficiency of the evidence complaints, thus a review of the

entire record was required.1 His convictions were affirmed by this Court on February 6,

2006. We issued our mandate on May 30, 2006.


1
    Gravens’s factual sufficiency issue was inadequately briefed and was overruled.
        Since that time, Gravens, through his son, has requested a copy of various portions

of the reporter’s record in his appeal, including all exhibits, some of which are

photographs, used by the State.

        Article 38.45 of the Texas Code of Criminal Procedure, entitled Evidence

Depicting or Describing Abuse of or Sexual Conduct By Child or Minor, provides:

        (a) During the course of a criminal hearing or proceeding, the court may
            not make available or allow to be made available for copying or
            dissemination to the public property or material:

                   (1) that constitutes child pornography, as described by
                   Section 43.26(a)(1), Penal Code;
                   (2) the promotion or possession of which is prohibited under
                   Section 43.261, Penal Code; or
                   (3) that is described by Section 2 or 5, Article 38.071, of this
                   code.

        (b) The court shall place property or material described by Subsection (a)
            under seal of the court on conclusion of the criminal hearing or
            proceeding.

        (c) The attorney representing the state shall be provided access to property
            or material described by Subsection (a). In the manner provided by
            Article 39.15, the defendant, the defendant's attorney, and any
            individual the defendant seeks to qualify to provide expert testimony at
            trial shall be provided access to property or material described by
            Subsection (a).

        (d) A court that places property or material described by Subsection (a)
            under seal may issue an order lifting the seal on a finding that the order
            is in the best interest of the public.

TEX. CODE CRIM. PROC. ANN. art. 38.45. The article requires the trial court to make the

order sealing the “property or material described by Subsection (a)” at the conclusion of


Gravens v. State                                                                         Page 2
the trial. Id. (b). It does not appear that this was done at the conclusion of Gravens’s

trials. We have been unable to identify specific authority for this Court to seal any part

of the record. Because Gravens’s criminal trials were for the offense of sexual assault of

a child under 14 years of age and for indecency with a child by sexual contact, we have

grave concerns about providing Gravens with a copy of the record without a sealing

order pursuant to Article 38.45 having been issued.

        Accordingly, the trial court is ORDERED to review the reporter’s record, a

duplicate of which should be in the possession of the trial court clerk, see TEX. R. APP. P.

34.6(h), in compliance with article 38.45 and seal those portions of the record required to

be sealed pursuant to subsections (a) and (b) set out above within 42 days from the date

of this order. The review must include a review of the original exhibits admitted at trial

which are required to now be in the possession of the trial court clerk. See TEX. R. APP. P.

34.6(g)(1). The trial court is also ORDERED to notify the trial court clerk and this Court

within 49 days from the date of this order precisely what portions of the record were

ordered sealed so that the record in the possession of this Court and any copies in the

possession of the trial court clerk may be sealed in conformity with the trial court’s order.




                                          PER CURIAM




Gravens v. State                                                                       Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed January 29, 2020
Publish




Gravens v. State                          Page 4